Tilson, Judge:
In this appeal counsel for the respective parties have agreed that the issue is the same as in Arkell Safety Bag Co. v. United States, Reap. Dec. 4670, and that the market value or price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation for export to the United States, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930 is $3.20 per hundred pounds for sheets weighing 4,998 pounds, and $3.10 per hundred pounds for the remainder of the merchandise consisting of jumbo rolls, less 2 per centum discount and inland freight, ocean freight, dock dues, wharfage, consular fees and insurance premium as invoiced. ■
On the agreed facts I find and hold the proper dutiable export value of the merchandise covered by this appeal weighing 4,998 pounds to be $3.20 per hundred pounds, and for the remainder consisting of jumbo rolls, $3.10 per hundred pounds, all less 2 per centum discount and inland freight, ocean freight, dock dues, wharfage, consular fees and insurance premium as invoiced. Judgment will be rendered accordingly.